OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed for the reasons stated in the memorandum of that court (see, also, People v Mason, 48 NY2d 896). Nor will this court take cognizance of the alleged off-the-record plea negotiations on which the defendant seeks to rely (People v Selikoff, 35 NY2d 227, 242; People v Frederick, 45 NY2d 520, 528).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.